Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000639
                                                         29-AUG-2017
                                                         03:04 PM




                          SCWC-16-0000639

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

               MORTON BASSAN, JR. and KEIKO BASSAN,
                Petitioners/Plaintiffs-Appellants,

                                 vs.

            FEDERAL LAND BANK OF HAWAII (FLBH) ET AL.
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000639; CIV. NO. 15-1-416K)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on July

24, 2017, is hereby dismissed.

          DATED:   Honolulu, Hawai#i, August 29, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson